DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 11, line 4 “wake a processor” is indefinite because it is not clear if this is the processor of claim 10 or a new processor.  For purposes of examination the limitation will be interpreted as --wake the processor--.  Claim 12 rejected due to dependency.  
	With respect to Claim 19 it isn’t clear how a processor of a sensor apparatus can cause a transportation asset to drive while empty over a vertical curb, the curb having a length of at least three inches.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,320,300. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations in claims 1-9 are present in claims 1-7 of the prior patent.  A mapping of instant claims to prior patent claims in the format of [instant claim; prior patent claim] is as follows: [1;1], [2;2], [3;3], [4;1], [5;1], [6;4], [7;5], [8;6] and [9;7].
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 13 and 15-19 are rejected under 35 U.S.C. 102(a)(1)& (a)(2) as being anticipated by Tal et al. (U.S. Patent No. 5,973,273, hereinafter Tal).
	With respect to Claim 10, the calibration steps and measuring steps are manners of operating the sensor apparatus that do not differentiate the apparatus claim from the prior art.   "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114-II.  The processor and communications subsystem are the only positively recited structural elements.  For example, the novel method of initiating the vertical impact by driving the transportation asset while empty over a vertical curb, the vertical curb having a length of at least 3 inches are methods of operating the transportation asset, to which the sensor apparatus is affixed.  The instant claim’s structure is anticipated by Tal.  The examiner will provide a full mapping where the prior art teaches the intended manner of operating where possible, to expedite prosecution, even if the manner of operating isn’t strictly germane to the anticipation rejection.
	Tal discloses a sensor apparatus affixed to a transportation asset, the sensor apparatus comprising: a processor [system; column 6, lines 43-45]; and a communications subsystem [“transmitted immediately” column 5, lines 59-61], wherein the sensor apparatus is configured to: calibrate the sensor apparatus by initiating a vertical impact [shocks and impacts; column 3, line 47] at the transportation asset [column 2, line 7], the calibrating measuring spring oscillation and creating a model [modeled as a spring, column 3, line 56-column 4, line 14] of the transportation asset; detect, subsequent to the calibrating, an impact event at the sensor apparatus; measure spring oscillation due to the impact event at the sensor apparatus; and use the measured spring oscillation in the model created during calibration to create a load mass estimate for the transportation asset.  Column 3, line 40-column 4, line 25 details calibration to determine load mass estimate for the transportation asset.  
	With respect to Claim 13, Tal discloses that the sensor apparatus is further configured to, prior to measuring, determine that a trigger condition [column 5, lines 22-29, trigger a frequency less than 10 Hz] for the measuring exists.
	With respect to Claim 15, Tal discloses that the sensor apparatus is configured to calibrate by creating a model with a plurality of oscillations based on one or more of: shock absorbers and multiple axles.  See column 3, line 50.
	With respect to Claim 16, Tal discloses that sensor apparatus is configured to calibrate using an empty transportation asset mass entered into or looked up by the sensor apparatus.  See column 6, line 22.
	With respect to Claim 17, Tal discloses that the sensor apparatus is further configured to: use the measured spring oscillation over a time period to detect deterioration of components within the transportation asset.  See column 6, line 44.
	With respect to Claim 18, Tal discloses that sensor apparatus is further configured to compare the load mass estimate with an expected load mass to determine anomalies.  Column 6, line 45 “sudden changes” would compare new mass values with previous expected values.
	With respect to Claim 19, Tal discloses a non-transitory computer readable medium for storing instruction code, which, when executed by a processor [column 6, line 43] of a sensor apparatus affixed to a transportation asset cause the sensor apparatus to: calibrate the sensor apparatus by initiating a vertical impact [column 3, line 47] at the transportation asset, the calibrating measuring spring oscillation and creating a model [spring model; column 3, line 56- column 4, line 14] of the transportation asset; detect, subsequent to the calibrating, an impact event at the sensor apparatus; measure spring oscillation due to the impact event at the sensor apparatus; and use the measured spring oscillation in the model created during calibration to create a load mass estimate for the transportation asset [column 4, lines 20-24].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Petrucelli et al. (U.S. Publication No. 2016/0299001, hereinafter Petrucelli).
	With respect to Claim 11, Tal discloses that the sensor apparatus is configured to measure by: sending a signal from a vertical accelerometer [18; figs 2a-c and column 5, lines 45-62] in the sensor apparatus; and recording [column 5, lines 57-61], using the processor of the sensor apparatus, oscillations detected by the vertical accelerometer.
	Tal does not disclose sending a signal from the vertical accelerometer to wake the processor.
	Petrucelli discloses sending a signal from an accelerometer in a sensor apparatus to wake up a processor of the sensor apparatus.  See para 43   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Tal by adding that the vertical accelerometer sends a signal to wake the processor for the benefit of saving power.
	With respect to Claim 12, Tal discloses that the sensor apparatus is configured to record is for a predetermined time period.  See column 4, lines 29-30.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Gray et al. (U.S. Patent No. 6,122,846, hereinafter Gray).
	With respect to Claim 14, Tal does not disclose that trigger condition is threshold time period elapsing from a previous oscillation measurement.  
	Gray discloses a load sensor with a power saving sleep mode that triggers a measuring based on a threshold time period elapsing from a previous oscillation measurement.  See column 8, lines 22-26.
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Tal to trigger measuring after a threshold time period elapsed from a previous oscillation measurement for the benefit of power reduction.  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855